         Case 1:18-cv-07359-BMC Document 34 Filed 02/08/19 Page 1 of 1 PageID #: 5731
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________         of of
                                                         District  New  York
                                                                      __________


                 Kathaleen Freeman, et al.                     )
                             Plaintiff                         )
                                v.                             )      Case No.     1:18-cv-07359-BMC
                HSBC Holdings PLC, et al.                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Standard Chartered Bank                                                                                      .


Date:          02/08/2019                                                               /s/ Sharon L. Nelles
                                                                                         Attorney’s signature


                                                                                    Sharon L. Nelles, 2613073
                                                                                     Printed name and bar number
                                                                                    Sullivan & Cromwell LLP
                                                                                        125 Broad Street
                                                                                 New York, New York 10004-2498

                                                                                               Address

                                                                                       nelless@sullcrom.com
                                                                                            E-mail address

                                                                                          (212) 558-4000
                                                                                          Telephone number

                                                                                          (212) 558-3588
                                                                                             FAX number
